DETAILED ACTION

Preliminary Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed in the pending application.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 9, 11, 12 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ishihara et al. (U.S. Publication 2018/0012332).
In reference to claim 9, Ishihara et al. discloses an electronic device (see paragraphs 2, 18 and Figures 1-2 wherein Ishihara et al. discloses a method for preventing burn-in conditions on a 
a display apparatus, comprising a display controller and a display panel (see paragraphs 18-22, 24, #2, 3, 7 of Figure 1 and #20, 24 of Figure 2 wherein Ishihara et al. discloses the laptop PC to comprise of a touch screen panel display.  Ishihara et al. discloses the laptop PC comprised of a display chassis and a main body chassis which are coupled together with connecting parts.  Ishihara et al. discloses the main body chassis comprising a graphics adaptor and the display chassis comprising an OLED display panel.  Note, the Examiner interprets the combination of the display panel and graphics adapter functionally equivalent to Applicant’s “display apparatus.”); and 
a host, electrically connected to the display panel, wherein the host comprises a processing unit and a graphics processing unit (see paragraphs 18-21, #2 of Figure 1 and #20 of Figure 2 wherein Ishihara et al. discloses the laptop PC comprised of a display chassis and a main body chassis which are coupled together with connecting parts.  Ishihara et al. discloses the main body chassis comprising a central processing unit (CPU).);
wherein the processing unit executes a driver program of the graphics processing unit and a specific program to render a display image of the specific program, and the display image comprises a user interface (see paragraphs 22, 24, 27, 36, 66 and Figures 2-3 wherein Ishihara et al. discloses the laptop comprising multiple memory devices storing drivers for hardware operation.  Ishihara et al. discloses the CPU performing burn-in prevention techniques by implementing a computer program stored in the memory.  Ishihara et al. discloses CPU controlling the graphics adapter to display images/video signals on the display which is further defined as an OLED display.  Ishihara et al. discloses the information displayed in the form of an 
wherein the processing unit obtains position information about a static area of the user interface, and transmits the display image and the position information about the static area to the display controller (see paragraphs 24, 37, 44, #20, 41 of Figure 5 and S100 of Figure 6 wherein Ishihara et al. discloses the CPU comprising a fixed image position acquisition unit which acquires a position and size of a fixed image on the screen. Ishihara et al. gives the example of the fixed area being the taskbar.  Ishihara et al. discloses the graphics adapter to display images/video signals on the display which is further defined as an OLED display thus the Examiner interprets that the actual display image must at least inherently be “transmitted” to the graphics adapter..),
wherein the display controller generates an on-screen-display (OSD) mask of a burn-in-prevention area corresponding to the static area according to the position information about the static area, superimposes the OSD mask on the static area of the display image to generate an output image, and transmits the output image to the display panel for displaying (see paragraphs 22, 24, 31, 33, 42, 44 and Figures 4-6 wherein Ishihara et al. discloses that after a position and size of a fixed image on the screen is acquired, an overlay window is generated and displayed upon the static area with a color adjacent to the static area to prevent burn-in of the display.  Ishihara et al. explicitly discloses the overlay as a translucent overlay window that changes from an adjacently extracted color to black with an increase of the distance from the adjacent pixel downward, in the y direction but may also vary in the lateral or x direction as well.  Ishihara et al. discloses the graphics adapter converting display signals and outputting the signals to the display panel (OLED display).  Ishihara et al. again discloses the laptop comprising multiple Response to Arguments below)
In reference to claims 11 and 14, Ishihara et al. discloses all of the claim limitations as applied to claims 9 and 12 respectively.  Ishihara et al. explicitly discloses adjusting RGB values of cells which make up pixels on the display (see paragraphs 31, 48, 50 and Figure 7).  Ishihara et al. explicitly discloses the overlay as a translucent overlay window that changes from an adjacently extracted color to the predetermined color of black (see paragraph 33 and Figure 4). 
In reference to claim 12, claim 12 is similar in scope to claim 9 and is therefore rejected under like rationale.  Claim 12 recites a method of the invention of which the Examiner believes has at least inherently been disclosed by the teachings of Ishihara et al. as seen in the above rejection of claim 9.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claims 10 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishihara et al. (U.S. Publication 2018/0012332).
In reference to claims 10 and 13, Ishihara et al. discloses all of the claim limitations as applied to claims 9 and 12 respectively above.  Ishihara et al. explicitly discloses the overlay as a translucent overlay window that changes from an adjacently extracted color to black with an increase of the distance from the adjacent pixel downward, in the y direction but may also vary in the lateral or x direction as well (see paragraph 33 and Figure 4).  Since Ishihara et al. explicitly discloses the color as a “gradual color” change for the overlay window again using adjacent colors, the Examiner interprets that the overlay window generation of Ishihara et al. at least inherently utilizes “blending” of a translucent window and the static area color information.  Although Ishihara et al. does disclose the overlay window as translucent, that is at least inherently having some sort of transparency (again see at least Figure 4), Ishihara et al. does not explicitly disclose the transparency values of the overlay as specification ranging from 0 to 1.  It is well known in the art of image processing and graphics displays that transparency or alpha values are labeled in the range from 0 to 1.  Alpha compositing techniques in computer graphics are commonly based upon such 0 to 1 range originally introduced and now standardized by Porter and Duff (Official Notice).  It would have been obvious to one of ordinary skill in the art for Ishihara et al. who already teaches utilizing transparency in overlaying or compositing graphics output for display, to use the 0 to 1 alpha blending techniques in order to comply with standardized techniques in the computer graphics field thus, for example, creating compatibility between hardware/software systems.

Response to Arguments
The cancellation of claims 1-8 is noted.
Applicant’s arguments, see page 6 of Applicant’s Remarks, filed 11/09/21, with respect to the objection of the abstract have been fully considered and are persuasive.  The objection of the abstract has been withdrawn since amendments remedy the previous issues.
Applicant’s arguments, see page 6 of Applicant’s Remarks, filed 11/09/21, with respect to the 35 USC 112 rejection of claims 11 and 14 have been fully considered and are persuasive.  The 35 USC 112 rejection of claims 11 and 14 has been withdrawn. 
Applicant's arguments filed 11/09/21 have been fully considered but they are not persuasive.
In reference to claims 9-14, Applicant argues that the elements of Ishihara et al. cited to teach the limitations of the claimed invention are software programs and not performed by a “display controller” (see page 8 of Applicant’s Remarks).  Applicant further argues that the overlay window is displayed by Ishihara et al. while overlaying the overlay window on a fixed image on which a cursor is not positioned (see page 9 of Applicant’s Remarks).  In response, the Examiner disagrees.  Although the claims use the term, “display controller” the specification of the instant application clearly describes the display controller executing a “burn-in prevention program” (see at least paragraphs 51-52 of Applicant’s specification) so in effect, the “display controller” is as well performing the functions described in the claims using “software programs.”  Therefore, the “display controller” of Applicant’s claims can be interpreted as performing “software” functions.  Further, the claims state, “…generates an OSD mask of a burn-in-prevention area corresponding to the static area…superimpose the OSD mask on the static area of the display image to generate an output image…” (see for example claim 9).  The ..

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jennifer Mehmood, can be reached at (571) 272-2976. 

Any response to this action should be mailed to:
		Mail Stop ____________
		Commissioner for Patents                 
P.O. Box 1450             
Alexandria, VA 22313-1450
or faxed to:
		571-273-8300 (Central Fax)
	
See the listing of “Mail Stops” at http://www.uspto.gov/patents/mail.jsp and include the appropriate designation in the address above.

Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Technology Center 2600 Customer Service Office whose telephone number is (571) 272-2600.
/Antonio A Caschera/

1/12/22